Filed 10/30/15 P. v. Jones CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,                                                                                  C078195

                   Plaintiff and Respondent,                                             (Super. Ct. Nos.
                                                                                          CR-F-14-0605,
         v.                                                                              CR-F-14-3142,
                                                                                         CR-F-14-5441)
MALIK JONES,

                   Defendant and Appellant.




         On February 2, 2014, defendant and two women forced their way into a West
Sacramento motel room. Defendant punched the resident, C.J., in the head, took money
from his wallet and a prescription pill bottle, and left.
         On July 2, 2014, defendant was subjected to a vehicle stop based on an
outstanding warrant. Defendant got out of the vehicle as directed, but then took off
running until apprehended by officers. A loaded, unregistered .22-caliber firearm was
found on a fence defendant had jumped over.
         On March 13, 2014, defendant, during a confrontation with D.C., pulled out a
black .22-caliber handgun from his waistband and said, “ ‘You already know what’s



                                                             1
going to happen to you.’ ” Defendant put the gun in his jacket pocket after D.C. asked
defendant if he was going to shoot him in front of everyone.
       Defendant pleaded no contest to assault by means likely to produce great bodily
injury (Pen. Code, § 245, subd. (a)(4)), first degree burglary (Pen. Code, § 459), and
carrying a concealed, loaded firearm in a vehicle (Pen. Code, § 25400, subds. (a)(2),
(c)(6)). The trial court imposed a stipulated state prison term of six years, ordered
various fines and fees, and awarded 417 days of presentence credit (209 actual and 208
conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                                         NICHOLSON              , J.
We concur:


      RAYE                   , P. J.


      MAURO                  , J.




                                              2